DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fasteners” as recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase “sized to maximize the sliding contact area of the brake shoe guide with the face of the actuator cam” is indefinite because the “maximum” sliding contact area of the brake shoe guide with the face of the actuator cam would be the entire surface area of the actuator cam, but this configuration is not disclosed.  As such, it is unclear what is meant by “maximiz[ing]” the surface area.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendix (US 1,657,852).
Regarding independent claim 1, Bendix discloses a brake shoe assembly for a drum brake assembly (see FIGS. 1, 4; page 1, lines 1-6), the brake shoe assembly comprising: a lining table (18) supporting a brake lining (20); and a pair of webs (24), each web comprising a mount for mounting opposite ends (30) of a follower (28) for an actuating cam (36) (see FIG. 4), wherein at least one of the webs comprises a brake shoe guide which, in use, extends from the web in front of, and in sliding contact with, a face of the actuating cam (see FIG. 4).  
Regarding claim 2, Bendix discloses that the brake shoe guide is integrally formed with the at least one of the webs (see FIG. 4).  
Regarding claim 3, Bendix discloses that the brake shoe guide is retrofit to the at least one of the webs (see MPEP 2113, “[t]he patentability of a product does not depend on its method of production;” in the present case, whether the guide is formed via a retrofit process or a different process does not alter the structure of the resulting device).
Regarding claim 4, Bendix discloses that the brake shoe guide extends lengthwise from the at least one of the webs (see FIG. 4).  
Regarding claim 5, Bendix discloses that the at least one of the webs comprising the brake shoe guide is an outboard web when in use (see FIG. 4).  
Regarding claim 7, Bendix discloses that a thickness of the brake shoe guide substantially matches a thickness of the outboard web (see FIG. 4).  
Regarding claim 13, Bendix discloses that the brake shoe guide is shaped and sized to maximize its sliding contact area of the brake shoe guide with the face of the actuator cam without interfering with the operation of the drum brake assembly (see FIG. 4). 
Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marschner (DE 10 2014 218938).
Regarding claim 17, Marschner discloses a brake shoe assembly (20, 22) (see FIG. 2) for a drum brake assembly, the brake shoe assembly comprising a lining table (28) supporting a brake lining, and a pair of parallel webs (32, 34) extending from a back of the lining table (see FIG. 2), where one web of the parallel webs comprises an integral brake shoe guide (see FIG. 2, complete circle (36) forms brake shoe guide) and which extends lengthwise from this web so as to extend this web further than the other web of the pair of parallel webs (see FIG. 2, web comprising complete circle (36) extends further than web with half circle (36)), and wherein the web having the brake shoe guide comprises a hole for mounting a cam follower with respect to said web (see FIG. 2, recesses (36) are capable of receiving a cam follower) and wherein the brake shoe guide is configured such that in use, the brake shoe guide extends in front of, and in sliding contact with, an outboard face of an actuating cam (see FIG. 2, distal end of web with complete circle (36) is capable of sliding against a cam when in use).  
Regarding claim 18, Marschner discloses that the brake shoe guide widens as it extends lengthwise from the web (see Annotated FIG. 2, below; brake shoe guide widens past notch (A)).

    PNG
    media_image1.png
    384
    258
    media_image1.png
    Greyscale


Regarding claim 19, Marschner discloses that the brake shoe guide and the web are cut or stamped from a single piece of material (see FIG. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Majewski (US 4,503,953) in view of La Brie (US 1,737,013).
Regarding independent claim 1, Majewski discloses a brake shoe assembly for a drum brake assembly (see Abstract, FIGS. 1-3), the brake shoe assembly comprising: a lining table (32) supporting a brake lining (24; and a pair of webs (31), each web comprising a mount (34) for mounting opposite ends of a follower (20) for an actuating cam (19).  
Majewski does not disclose that at least one of the webs comprises a brake shoe guide which, in use, extends from the web in front of, and in sliding contact with, a face of the actuating cam.  
La Brie teaches a brake shoe assembly (see Abstract, FIGS. 1, 4) comprising a web (24) having a brake shoe guide (see FIG. 4, portion of web (24) that engages lateral surfaces of cam (44)) which, in use, extends from the web in front of, and in sliding contact with, a face of the actuating cam (see FIG. 4).
It would have been obvious to combine the brake shoe guide of La Brie with either of or both of the webs of Majewski to ensure that the brake shoe remains in the correct lateral position relative to the cam (see e.g. La Brie, page 1, lines 76-80).    
Regarding claim 2, La Brie teaches that brake shoe guide is integrally formed with the at least one of the webs (see FIG. 1).  
Regarding claim 3, La Brie teaches that the brake shoe guide is retrofit to the at least one of the webs (see MPEP 2113, “[t]he patentability of a product does not depend on its method of production;” in the present case, whether the guide is formed via a retrofit process or a different process does not alter the structure of the resulting device).  
Regarding claim 4, La Brie teaches that the brake shoe guide extends lengthwise from the at least one of the webs (see FIGS. 1, 4).  
Regarding claim 5, the combination of La Brie with Majewski would result in the at least one of the webs comprising the brake shoe guide is an outboard web when in use (see Majewski, FIGS. 1, 3; note: it would have been obvious to combine the brake shoe guide of La Brie with either of the webs of Majewski).  
Regarding claim 6, the combination of La Brie with Majewski would result in the brake shoe guide extending lengthwise from the outboard web so as to extend this outboard web further than the other web (see Majewski, FIGS. 1, 3; note: it would have been obvious to combine the brake shoe guide of La Brie with either of the webs of Majewski).
Regarding claim 7, La Brie teaches that a thickness of the brake shoe guide substantially matches a thickness of the outboard web (see FIG. 4). 
Regarding claim 13, La Brie discloses that the brake shoe guide is shaped and sized to maximize its sliding contact area of the brake shoe guide with the face of the actuator cam without interfering with the operation of the drum brake assembly (see FIG. 4). 
Regarding claim 16, La Brie discloses that the brake shoe guide widens as it extends lengthwise from the web (see Annotated FIG. 1, below, width (A) is wider than width (B)).  

    PNG
    media_image2.png
    403
    438
    media_image2.png
    Greyscale

Regarding claim 17, Majewski discloses a brake shoe assembly configured for use as a substitution for a conventional brake shoe in a drum brake assembly (see Abstract, FIGS. 1-3), the brake shoe assembly comprising: a lining table (32) supporting a brake lining (24); and a pair of parallel webs (31) extending from a back of the lining table (see FIGS. 2, 3).
Majewski does not disclose that one web of the parallel webs comprises an integral brake shoe guide and which extends lengthwise from the this web so as to extend this web further than the other web of the pair of parallel webs, and wherein the web having the brake shoe guide comprises a hole for mounting a cam follower with respect to said web and wherein the brake shoe guide is configured such that in use, the brake shoe guide extends in front of, and in sliding contact with, an outboard face of an actuating cam. 
La Brie teaches a brake shoe assembly (see Abstract, FIGS. 1, 4) comprising a web (24) having an integral brake shoe guide (see FIG. 4, portion of web (24) that engages lateral surfaces of cam (44)) which extends lengthwise from the this web, and wherein the web having the brake shoe guide comprises a hole for mounting a cam follower (46) (see FIG. 4) with respect to said web and wherein the brake shoe guide is configured such that in use, the brake shoe guide extends in front of, and in sliding contact with, an outboard face of an actuating cam (see FIG. 4). 
It would have been obvious to combine the brake shoe guide of La Brie with either of the webs of Majewski, such that this web extends further than the other web, to ensure that the brake shoe remains in the correct lateral position relative to the cam (see e.g. La Brie, page 1, lines 76-80).    
Regarding claim 18, La Brie teaches that the brake shoe guide widens as it extends lengthwise from the web (see Annotated FIG. 1, above, width (A) is wider than width (B)).  
Regarding claim 19, La Brie teaches that the brake shoe guide and the web are cut or stamped from a single piece of material (see FIG. 1).
Claims 1-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Majewski (US 4,503,953) in view of Bendix (US 1,658,852).
Regarding independent claim 1, Majewski discloses a brake shoe assembly for a drum brake assembly (see Abstract, FIGS. 1-3), the brake shoe assembly comprising: a lining table (32) supporting a brake lining (24; and a pair of webs (31), each web comprising a mount (34) for mounting opposite ends of a follower (20) for an actuating cam (19).  
Majewski does not disclose that at least one of the webs comprises a brake shoe guide which, in use, extends from the web in front of, and in sliding contact with, a face of the actuating cam.  
	Bendix teaches a brake shoe assembly (see Abstract, FIG. 4) comprising a web (14), the web comprising a brake shoe guide (24) which, in use, extends from the web in front of, and in sliding contact with, a face of the actuating cam (see FIG. 4).
	It would have been obvious to combine the brake shoe guide of Bendix with the either of the webs of Majewski to hold the brake shoe from lateral movement relative to the cam (see e.g. Bendix, page 1, lines 7-21). 
	Regarding claim 2, Bendix teaches that the brake shoe guide is integrally formed with the at least one of the webs (see FIGS. 1, 4; see also page 1, lines 70-76).    
Regarding claim 3, Bendix teaches that the brake shoe guide is retrofit to the at least one of the webs (see page 1, lines 70-76) (see also MPEP 2113, “[t]he patentability of a product does not depend on its method of production;” in the present case, whether the guide is formed via a retrofit process or a different process does not alter the structure of the resulting device).  
Regarding claim 4, Bendix teaches that the brake shoe guide extends lengthwise from the at least one of the webs (see FIG. 4).  
Regarding claim 5, the combination of Bendix with Majewski would result in the at least one of the webs comprising the brake shoe guide is an outboard web when in use (see Majewski, FIGS. 1, 3; note: it would have been obvious to combine the brake shoe guide of Bendix with either of the webs of Majewski).  
Regarding claim 6, the combination of Bendix with Majewski would result in the brake shoe guide extending lengthwise from the outboard web so as to extend this outboard web further than the other web (see Majewski, FIGS. 1, 3; note: it would have been obvious to combine the brake shoe guide of Bendix with either of the webs of Majewski).  
Regarding claim 7, Bendix teaches that a thickness of the brake shoe guide substantially matches a thickness of the outboard web (see FIG. 4).  
Regarding claim 8, Bendix teaches that at least a portion of the brake shoe guide is shaped complementarily to at least a portion of the outboard web for securement thereto (see FIGS. 1, 4).  
Regarding claim 13, Bendix teaches that the brake shoe guide is shaped and sized to maximize its sliding contact area of the brake shoe guide with the face of the actuator cam without interfering with the operation of the drum brake assembly (see FIG. 4). 
Regarding claim 14, Bendix teaches that the brake shoe guide is configured to secure to the outboard web by welding (see page 1, lines 70-73).  
Regarding claim 15, Bendix discloses that the brake shoe guide is configured to secure to the outboard web using fasteners (see page 1, lines 70-73).  
Regarding claim 16, Bendix discloses that the brake shoe guide widens as it extends lengthwise from the web (see FIG. 1).  
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,078,972. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application anticipate or render obvious all of the claimed features of the present application.
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

September 10, 2022